Citation Nr: 1123649	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a left leg injury.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has claimed entitlement to service connection for residuals of a left leg injury.  VA attempted to support the claim by arranging to have the Veteran undergo a VA examination.  Associated with the claims file is a statement indicating that the Veteran failed to report for a VA examination in November 2008.  A letter from the Veteran dated in December 2008 indicates the Veteran reported he was unable to attend the hearing as he was incarcerated until August 2011.  

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2010).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the United States Court of Appeals for Veterans Claims (Court) remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the agency of original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21- 1MR, Part III.iv.3.A.11.d (2008).

It does not appear that the RO attempted to obtain a VA examination of the Veteran using all the avenues set out above.  The Board finds that, in light of VA's duty to assist and the Court's decision, the RO should reschedule the Veteran for an examination to determine whether he has a left leg disorder which was incurred in or aggravated by his active duty service.  Because of the Veteran's status, the typical procedures for scheduling an examination are not likely going to be adequate in this case.  The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton (citing Wood, 1 Vet. App. at 193).

The Veteran has requested representation by a veterans' service organization.  He should be sent the necessary information.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent the necessary information in order that he may appoint a veterans' service organization to represent him in his appeal.

2.  Take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran remains incarcerated, the RO should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AMC/RO should determine which is the most feasible option.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any left leg disorder found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's preexisting left leg disorder increased in severity during active duty?

b).  If the Veteran's preexisting left leg disorder increased in severity during active duty, is it at least as likely as not (50 percent or greater likelihood) that such increase was due to the natural progression of the disorder, or if not, due to aggravation of the disorder in service?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

c).  If the examiner identifies a left leg disorder that did not preexist the Veteran's military service, the examiner should indicate whether it is at least as likely as not (50 percent or greater likelihood) that such disorder was incurred during the Veteran's active duty military service.  

The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  The claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


